DETAILED ACTION
Applicant’s 12/07/2020 response to the previous 09/15/2020 Office action has been considered and entered.

This is the First Notice of Allowance of claim 1 as amended and filed in Applicant’s 12/07/2020 response.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is September 5, 2017 (20170905).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Japanese Patent Application No. 2017-170473 filed on September 5, 2017 (20170905).

Response to Arguments
Applicant’s 12/07/2020 amendments to the claim and arguments in support thereof with respect to the rejection set forth in section 10 of the previous 09/15/2020 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  

Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20180186278 A1 to Song; Xiufeng et al. (Song) in view of US 20180253609 A1 to Potter; Daniel E. et al. (Potter) fails to teach or render obvious a vehicle control system for use with a vehicle having: a prime mover; a brake device that applies braking force to a wheel; a steering system that turns the wheels; a lighting device that emits a light; an external sensor that detects external conditions; and a controller that controls the prime mover, the brake device, and the steering system based on information about the external conditions detected by the external sensor, so as to operate the vehicle autonomously without requiring a manual operation, the vehicle control system comprising: a network interface that communicates with: (a) a first database stored in the vehicle, and (b) a second database stored in an external facility, both the first and second database containing a map database; and the controller being configured to: detect whether an object having road information is present in a vicinity of the vehicle via the external sensor, determine whether information about the road information of the detected object is not available in the map database of both the first database of the vehicle and the second database of the external facility via the network interface, and change the orientation of the lighting device toward the detected object when: (i) the lighting device is turned on, and (ii) the information about the road information of the detected object is not available in the map database of both 

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/DANIEL L GREENE/Examiner, Art Unit 3665 
20210226                                                                                                                                                                                                       
/BEHRANG BADII/Primary Examiner, Art Unit 3665